DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.
Response to Amendment
3.	According to the Amendment, filed 19 August 2021, the status of the claims is as follows:
Claims 3-5, 7, 10, and 17 are currently amended; 
Claims 2, 6, 8, 11-16, and 18-21 are previously presented; and
Claims 1 and 9 are cancelled.
4.	The objection of claim 2 because of minor informalities is withdrawn in view of the Amendment, filed 19 August 2021.
5.	The rejection of claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of the Amendment, filed 19 August 2021.
Response to Arguments
6.	Applicant’s arguments, see Remarks, pp. 6-7, filed 19 August 2021, with respect to the rejection of claims 2-8 and 10-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, have been fully considered, and are persuasive.  The rejection of claims 2-8 and 10-21 has been withdrawn. 
7.	Applicant’s arguments, see Remarks, pp. 8-10, filed 19 August 2021, with respect to the rejection of claims 2, 4, 5, 7, 8, 10-14, and 16-21 under 35 U.S.C. 103 as being obvious over Bartlett et al., U.S. Patent No. 3,395,701 A (“Bartlett et al.”), in view of O’Leary et al., W.O. Patent No. 2015124580 A1 (“O’Leary et al.”), further in view of Howard et al., U.S. Patent Application Publication No. 2009/0227887 A1 (“Howard et al.”), the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Bartlett in view of O’Leary and further in view of Howard, as applied to claim 17, and further in view of Boehringer, U.S. Patent No. 4,346,584 A (“Boehringer”), the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Bartlett in view of O’Leary and further in view of Howard, as applied to claim 17, and further in view of Anders et al., U.S. Patent Application Publication No. 2006/0254592 A1 (“Anders et al.”), and the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Bartlett in view of O’Leary and further in view of Howard, as applied to claim 10, and further in view of Mault et al., U.S. Patent Application Publication No. 2003/0065273 A1 (“Mault et al.”), have been fully considered, and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection, which was necessitated by amendment, is discussed below.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 2, 4, 5, 7, 8, 10-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al., U.S. Patent No. 3,395,701 A (“Bartlett et al.”), in view of O’Leary et al., W.O. Patent No. 2015124580 A1 (“O’Leary et al.”), further in view of Howard et al., U.S. Patent Application Publication No. 2009/0227887 A1 (“Howard et al.”), and further in view of Beard et al., U.S. Patent Application Publication No. 2016/0038709 A1 (“Beard et al.”).
Regarding claim 17, Bartlett et al. discloses a system, configured to be worn on a user's head, for gathering respiratory air flow information about the user, the system comprising: a mask (fig. 1; the entirety of the device shown), comprising a shell (Annotated fig. 1; all structural components not in direct contact with the face of the user) and a seal (Annotated fig. 1; the inner surface that touches the face of the user), the seal being arranged to contact a face of the user and to circumscribe an area of the face when the mask is worn by the user, the area of the face including a mouth of the user (Abstract; a breathing mask for a wearer is interpreted as being worn on the face over the nose and mouth where a user breaths), the seal and the shell separating an interior space about the area of the face from an ambient space (fig. 1 and col 2 lines 17-29; the space where element 11 is located is the interior space shown separated from an outside environment and a tube of oxygen supply), the system being devoid of a tube for passing air exhaled by the user for measuring flow rate of the exhaled air (figs. 1 and 4-6; there is no tube facilitating air to be measured at sensor 15), but rather comprising a plurality of breathing apertures in the shell for allowing air to flow between the ambient space and the interior space (figs. 4-6 elements 16 and 20; the atmosphere and oxygen tube are separated from the interior space by apertures 16 and 20) without passing through such a tube or conduit (figs. 1 and 4-6; there is no tube or conduit facilitating air to be measured at sensor 15), thereby allowing the user to breathe while wearing the mask (Abstract; an oxygen breathing mask is interpreted as allowing a user to breathe); and a sensing module, arranged for attachment to the mask (fig. 1 element 15; the sensing module is shown attached to the mask).
However, Bartlett et al. is silent on including pressure sensors and intentionally does not include the details of electronic components (col 2 lines 17-29). O’Leary et al. teaches a respiratory sensing mask that includes a sensing module comprising one or more air pressure sensors (Page 7 lines 5, 6, and 37, Page 8 line 1, and fig. 1 elements 145 and 180; secondary sensors include pressure and the circuit includes an atmospheric pressure meter), one or more electronic components (Page 7 lines 32-37 and fig. 1 elements 170 and 180; the circuit and communication module), and one or more batteries for powering the air pressure sensors and the electronic components (Page 7 lines 36-37 and fig. 1 element 190; battery), the electronic components being configured to receive data from the air pressure sensors and to transmit information to the at least one external device (Page 7 lines 30-33; sensed data is sent to a remote computer for analysis via the communication module), the information comprising the received data and/or a result of processing at least a portion of the received data (Page 7 lines 30-33; data sensed by the sensors). According to O’Leary et al., the advantage of including pressure gauges along with temperature gagues is that they may enable corrections to volume/flow measurements in accordance with gas laws (Page 8 lines 10-11). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Bartlett et al. to include the details of electronic components and including pressure sensors.
Furthmore, Bartlett et al. in view of O’Leary et al. alludes to using the air pressure sensors to make corrections to flow and volume measurements in accordance with gas laws (i.e. ideal and combined gas laws) (Page 8 para 2). However, Bartlett et al. in view of O’Leary et al. does not explicitly disclose the air pressure sensors being configured to measure a pressure difference between the interior space and the ambient space and the electronic components being configured to enable determination of an air flow rate using the measured pressure difference. Howard et al. teaches a metabolic analyzer transducer that determines a pressure correction factor utilizing the difference between the ambient pressure outside the system and the internal pressure within the device ([0077]), which is advantageous because it allows the effect of pressure on oxygen concentrations to be corrected ([0077]). Howard et al. also teaches a transducer with a flow sensor that measures a pressure drop (i.e. pressure difference) across an orifice by producing an electrical signal which is proportional to the drop in pressure (i.e. a conversion from electrical signal to pressure) ([0021]). Given that pressure and flow are relatable using gas laws, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Bartlett et al. in view of O’Leary et al. to include measuring the difference across the pressure sensors as taught by Howard et al. as a combination of known prior art elements in the same field of respiratory gas analysis to yield the predictable result of enabling correction of flow and volume measurements in accordance with gas laws.

    PNG
    media_image1.png
    535
    548
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated fig. 1)]

However, Bartlett et al. in view of O’Leary et al., and further in view of Howard et al., does not explicitly disclose the shell having a plurality of breathing apertures, each of the plurality of breathing apertures being configured to allow from the ambient space to flow to the interior space, and to allow air exhaled by the user to flow from the interior space to the ambient space without passing through such a tube or through a conduit, thereby allowing the user to breath while wearing the mask.  Beard et al. teaches a mask including a shell (fig. 1-3; not labeled, portion of face mask 10 surrounding nose 32 and mouth 30) having a plurality of breathing apertures (figs. 1-3, elements 16 and 18; exhalation vents 16, 18) being configured to allow from the ambient space to flow to the interior space, and to allow air exhaled by the user to flow from the interior space to the ambient space without passing through such a tube or through a conduit ([0103]; although called exhalation vent(s), a vent may additionally allow room air or other materials to move from outside the mask to inside the mask in some embodiments.  A vent(s) may move air within the mask and in particular may move air within a reservoir of the mask. A mask may have a vent(s) on a midline of the mask, or on one or both sides of the midline.).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Bartlett et al. in view of O’Leary et al., and further in view of Howard et al. to include a plurality of two way air vents configured to move air outside the masks and inside the mask as taught by Beard et al. in order to allow room air or other materials to flow from outside the mask to inside the mask (Beard et al. [0103]).  Beard et al. teaches how one-way exhalation vents and two-way air vents are alternative embodiments of one another ([0103]).  Furthermore, Beard et al. is in the same field of endeavor, i.e. oxygen delivering face masks (Beard et al. [0004]), as Bartlett, i.e. oxygen breathing mask (Bartlett et al. col 1 lines 13-15).
Regarding claim 2, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system comprising at least one selective flow element is configured to limit the amount of air exhaled by the user that is allowed to proceed into the sensing module (Bartlett et al. fig. 4 element 24; the selective flow element dictates the amount of air flow into chamber C that reaches the sensor based on the size of the selective flow element). 
Regarding claim 4, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the at least one selective flow element comprises an aperture and a passive flap or cover on one side of the aperture, configured such that a positive pressure differential on one side pushes the flap open and enables air to flow through the aperture and a negative pressure differential on the other side seals the flap to a closed position and prevents air flow through the aperture (Bartlett et al. figs. 4 and 5; the figures show how the selective flow elements change to allow or block access to the sensing module depending on inspiration and expiration).
Regarding claim 5, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the area circumscribed by the seal when the mask is worn by the user does not include a part of a bridge of the nose of the user (Bartlett et al. fig. 1; the mask shown is capable of being worn without covering the entirety of the bridge of the nose of a user).
Regarding claim 7, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the shell comprises at least one breathing aperture with a one-directional flow element enabling air flow during inhalation, or during exhalation, but not both (Bartlett et al. figs 4-6 elements 16, 21, 23, 24, and 20; all of these selective flow elements are one directional that enable flow around them during either inhalation or exhalation).
Regarding claim 8, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein at least one of the one or more air pressure sensors comprises a sensing port that extends to, or through, an aperture in the housing (Bartlett et al. figs. 4-6; the sensor, including a port that enables access for the air sensed, extends vertically to the level of the aperture containing element 24).
Regarding claim 10, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the one or more electronic components are configured to wirelessly transmit the information to at least one external device without the mask being physically connected to the at least one external device (O’Leary et al. Page 9 para 1; the communication module wirelessly interfaces).
Regarding claim 11, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the one or more electronic components are configured to enable determination of the air flow rate through the plurality of breathing apertures from the measured pressure difference (DP) between the interior and ambient spaces using conversion tables, formulas, coefficients, and/or parameters which are associated with properties of the mask or the plurality of breathing apertures (O’Leary et al. Page 8 para 2 states that the flow corrections are done using gas laws which are formulas and would be associated with properties of the breathing apertures based on their location with respect to the apertures).
Regarding claim 12, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the one or more electronic components are configured to accrue information prior to transmission until such time that (i) the at least one external device is available and ready to receive the information, or (ii) the user initiates transmission via a program executing on the at least one external device (O’Leary et al. Page 4 lines 25-28; the system sends post-processed data to a remote computing means which means that the system has stored data to be processed and transmits it when an external device is available to receive it).
Regarding claim 13, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the one or more electronic components are configured to enable calculation of values regarding oxygen consumption by the user, C02 production by the user, and/or at least one related or derived biometric or metabolic quantity (O’Leary et al. Page 8 lines 15-26; the system determines variables including carbon dioxide production).
Regarding claim 14, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system where the at least one metabolic or biometric quantity includes any of (i) a respiratory exchange ratio, (ii) an amount of metabolic energy released or "calories burned", (iii) an amount or fraction of energy attributed separately to metabolizing different types of nutrients or physiological fuels, including but not limited to carbohydrates and fats (O’Leary et al. Page 8 lines 15-26; the system determines variables including respiratory exchange ratio).
Regarding claim 16, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system comprising the at least one external device (Page 7 lines 30-33; sensed data is sent to a remote computer for analysis via the communication module).
Regarding claim 18, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the sensing module comprises one or more gas sensors configured to measure a composition of air including but not limited to oxygen and carbon dioxide (Bartlett et al. col 2 lines 17-29; the sensor measures oxygen).
Regarding claim 19, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the sensing module is configured with a flow path to receive exhaled air from the interior space directly, without said exhaled air flowing through the breathing apertures (Bartlett et al. figs 4-6; the exhaled air is sensed without the air flowing through apertures 16 and 20).
Regarding claim 20, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the sensing module comprises a selective flow element configured to allow exhaled air to flow from the interior space to the air pressure and/or gas sensors during exhalation and to prevent reverse air flow during inhalation (Bartlett et al. figs 4-6; apertures 21, 23, and 24 contain selective flow elements that prevent reverse air flow).
Regarding claim 21, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the mask is configured to make a seal around a base of a nose of the user (Bartlett et al. fig. 1; the mask shown is capable of being placed over the lower part of the nose without it extending up to the bridge).
12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., as applied to claim 17, and further in view of Boehringer, U.S. Patent No. 4,346,584 A (“Boehringer”).
Regarding claim 3, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the at least one selective flow element comprises a seal. However, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., does not explicitly describe an active seal or component, controlled by an electrical signal, configured to open selectively in response to exhalation so as to allow only exhaled air to flow into the sensing module. Boehringer teaches a gas analyzer that includes a valve that when activated switches a piston into a position for collecting a gas sample in a sample gas cylinder (claim 8) wherein the activation is triggered by a sensor that detects a person’s breathing (claim 4), which is advantageous in that it creates an automatic activation system. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., to include an active seal or component as taught by Boehringer as a combination of known prior art elements to yield the predictable result of creating an automatic activation system.
13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., as applied to claim 17, and further in view of Anders et al., U.S. Patent Application Publication No. 2006/0254592 A1 (“Anders et al.”).
Regarding claim 6, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system with a shell that surrounds the mouth of a user. However, Bartlett et al. in view of O’Leary, et al. further in view of Howard et al., and further in view of Beard et al., does not explicitly disclose aesthetic designs or customization for the shell. Anders et al. teaches a respiratory mask composed of a silicone rubber that is substantially transparent or of a color scheme in order to be aesthetically pleasing or discreet and unobtrusive (Abstract and [0033]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Bartlett et al. in view of O’Leary et al. and Howard et al. to include a transparent silicone rubber for the material of the face mask as taught by Anders et al. as a combination of known prior art elements in the same field of endeavor of respiratory mask devices to yield the predictable result of producing an aesthetically pleasing mask.
14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., as applied to claim 10, and further in view of Mault et al., U.S. Patent Application Publication No. 2003/0065273 A1 (“Mault et al.”).
Regarding claim 15, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., discloses a system wherein the one or more electronic components wirelessly transmits information to mobile devices (O’Leary et al. Page 9 para 1). However, Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., does not explicitly disclose transmitting the information to at least one external device with access to a global positioning system (GPS) or other geolocation data. Mault et al. teaches a respiratory gas calorimeter that incorporates a GPS system to provide location information of the user with the distinct advantage of allowing for correlations and analysis inclusive of exercise information while a user moves around ([0192]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., to include transmitting information with a GPS system as taught by Mault et al. as a combination of known prior art elements to yield the predictable result of providing the added functionality of including exercise data in data analysis.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/17/2022